Citation Nr: 1016801	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  04-25 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to 
December 1989.

By a decision entered in September 2003, the RO denied the 
Veteran's claim for an increased rating for a service-
connected left knee disorder, evaluated as 10 percent 
disabling, and denied service connection for a low back 
disorder.  The Veteran appealed to the Board of Veterans' 
Appeals (Board).  In January 2006, the Board increased the 
rating for the Veteran's service-connected left knee disorder 
from 10 to 30 percent.  Service connection for a low back 
disorder was denied.

The Veteran appealed the Board's January 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2007, the parties to the appeal (the Veteran, 
through an attorney, and a representative from VA General 
Counsel) filed a Joint Motion for Partial Remand of the 
Board's decision.  The parties agreed that the Board's 
decision should be vacated and remanded insofar as it had 
denied (1) service connection for a low back disorder, and 
(2) a rating in excess of 30 percent for a left knee 
disorder.  The Court granted the Motion later that same 
month.

In May 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  The case was returned to the Board 
in March 2010.

For the reasons set forth below, this appeal must again be 
REMANDED.  VA will notify the Veteran if further action is 
required on his part.



REMAND

When the Board remanded this case in May 2008, it requested, 
among other things, that the agency of original jurisdiction 
(AOJ) provide the Veteran a new notice letter pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  
The AOJ was to ask the Veteran to update the list of doctors 
and health care facilities that had treated him for his low 
back and left knee disabilities.  Then, if information was 
provided in sufficient detail, the AOJ was to make 
arrangements to obtain all of the records of treatment the 
Veteran identified that were not already on file.

Unfortunately, the requested development has not been fully 
completed.  The record shows that the AMC sent the Veteran a 
new VCAA notice letter in May 2008.  In his response, dated 
later that same month, the Veteran reported that he had 
received treatment for his knee(s) at the VA Medical Centers 
(VAMCs) in Murfreesboro and Nashville, Tennessee, to include 
magnetic resonance imaging (MRI) at the Nashville VAMC in 
February 2008.  He also reported that he had received 
treatment for back problems from a Dr. Howell as recently as 
2008, and provided a release therefor.  The record does not 
reflect that the AMC followed up on this information.  Nor 
does it reflect that the AMC sought releases for other health 
care providers identified in materials subsequently received 
from the Social Security Administration, including Drs. 
Uskavitch, Houston, Shell, Hopkins, and Weiss, and Lynn Lane 
and Associates; each of whom appears to have provided care 
relative to the disabilities here at issue.  38 C.F.R. 
§ 3.159(e)(2) (2009).

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given the Court's holdings on the 
matter, and the fact that the development sought in this case 
has not been fully completed, the Board has no choice but to 
return this case to the AOJ.  A remand is required.  
38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide releases for 
relevant records of treatment from Drs. 
Howell, Uskavitch, Houston, Shell, Hopkins, 
and Weiss, and from Lynn Lane and 
Associates, and to identify, and provide 
appropriate releases for, any other care 
providers who may possess new or additional 
evidence pertinent to the issues on appeal.  
If he provides the necessary releases, 
assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the 
claims file.

2.  Take action to ensure that all relevant 
records of the Veteran's treatment at the 
VAMC in Nashville, Tennessee are associated 
with the claims file, including, but not 
limited to, the report of any MRI of the 
knee(s) performed in February 2008, 
following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
records should be fully documented and 
should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  Any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the record on appeal.

3.  Take action to ensure that all relevant 
records of the Veteran's treatment at the 
VAMC in Murfreesboro, Tennessee are 
associated with the claims file, following 
the procedures set forth in 38 C.F.R. 
§ 3.159.  Efforts to obtain the records 
should be fully documented and should be 
discontinued only if it is concluded that 
the evidence sought does not exist or that 
further efforts to obtain the evidence would 
be futile.  38 C.F.R. § 3.159(c)(2).  Any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the record on appeal.

4.  If, as a result of the foregoing 
development, additional evidence is received 
that bears on the etiology of the Veteran's 
low back disorder, make arrangements to 
return the claims file to the VA examiner 
who previously evaluated the Veteran in 
December 2009.  The examiner should be asked 
to review the expanded record and prepare a 
supplemental report indicating the extent to 
which, if any, the additional evidence 
impacts on his prior opinion as to whether 
it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the currently shown disability of the 
Veteran's lumbar spine can be attributed to 
service.  If the examiner who previously 
evaluated the Veteran is unavailable, 
schedule the Veteran for an examination by 
another examiner for purposes of obtaining 
the necessary information.  A complete 
rationale for all opinions should be 
provided.

5.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 3.307 and 3.309.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

